Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Status of Claims
	Claims 1-6, 8-11 and 15-17 are pending. Claims 13-14 are drawn to the nonelected species and invention. Claims 7 and 12 are canceled. Claims 1-6, 8-11 and 15-17 are under examination. 
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/02/2019 was acknowledged.  
Claim Objections
Claim 1 is objected to because of the following informalities:  The term ROC should be accompanied by an unabbreviated form. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11 and 15-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites entering the values of proADM in combination with hemoglobin and total serum protein value to produce AUC but later recites wherein a level of pro-ADM of 1 nmol/L or more in the sample, in combination with the hemoglobin level or total serum protein level produce an AUC. The claim is unclear to the metes and bounds of the claimed invention. Claims 2-6, 8-11 and 15-17 are dependent from claim 1. For compact prosecution, the claims are interpreted in measuring hemoglobin level and total serum protein value.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (WO2014/147153A1, published 09/25/2014; IDS submitted 05/24/2018) in view of Mori et al. (US2006/0226079A1, published 10/12/2006).
With regard to claims 1 and 15, Bergmann et al. teach subject matter of the present invention is an in vitro method for identifying a subject in need of administration of fluid resuscitation or a vasopressor comprising the following steps: determining the level of proADM and/or fragments thereof having at least 6 amino acids in a bodily fluid of a subject and correlating the level with the need of said patient for fluid resuscitation or administration of a vasopressor wherein said patient is identified as having such a need if the level of proADM having at least 6 amino acids in the bodily fluid of said subject is above a threshold (abstract; and pg. 1, lines 5-10). Bergmann et al. teach fluid replacement or fluid resuscitation is the medical practice of replenishing bodily fluid lost through sweating, bleeding, fluid shifts (pg. 16, lines 5-10), which would read on the determining fluid balance by determining in a sample obtained from the subject the level or proADM. In addition Bergmann et al. teach patients who required vasopressor therapy had significantly higher ADM concentrations that all other patients (area under the curve = 0.75) (see pg. 34, lines 23-25). Bergmann et al. teach a threshold for plasma CT proADM of 1 nmol/L (pg. 15, line 27). Bergmann et al. teach MR-proADM with 1.57 nmol/L for patients requiring 
Bergmann et al. do not teach determining the level of hemoglobin as part of a complete blood count and the level of the total serum protein.
Mori et al. teach ultrafiltrates blood of a patient circulating extracorporeal to perform hemodialysis treatment and measuring a variation rate of a body weight of the patient and a variation rate of a predetermined blood benchmark and calculates a parameter relating the variation rate of the body weight and the variation rate of the predetermined blood benchmark during the hemodialysis treatment (see abstract). Mori et al. teach changes in blood pressures during hemodialysis treatment, variation in blood benchmarks (a variation rate of a circulating blood volume), the body weight of the patient measured before the hemodialysis treatment, and a decrease in the body weight during the hemodialysis treatment (see para. [0006]). Mori et al. teach different parameters are calculated in circulating blood plasma volume (see para. [0045]). Mori et al. teach parameters are calculated based on the variation rate of the circulating blood plasma volume as the variation rate of the blood benchmark, a blood benchmark other than the hematocrit 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying a subject in need of fluid resuscitation by determining proADM concentration as taught by Bergmann et al. with measuring the levels of hemoglobin and total serum protein as taught by Mori et al. because Mori et al. teach that blood benchmarks of hemoglobin concentration and blood serum total protein concentration are recognized measurement in blood plasma volume. In particular, Bergmann et al. teach that fluid replacement or fluid resuscitation is the medical practice of replenishing bodily fluid lost through sweating, bleeding, fluid shifts. Therefore, it would have been obvious to the ordinary artisan to measure hemoglobin and total serum protein with proADM levels in ROC of Bergmann et al. to determine whether the patient needs replenishing of blood fluid. The person would have a reasonable expectation of success in combining the proADM concentration, hemoglobin and total serum protein biomarkers because Bergmann et al. and Mori et al. teach measuring in blood samples. 
With regard to claims 2-3, Bergmann et al. teach healthy subjects (pg. 28, Example 5 and pg. 11, lines 28-29).
With regard to claim 4, Bergmann et al. teach elevated ADM levels (see pg. 32, lines 10-15).
With regard to claims 5, 9 and 16, Bergmann et al. teach polytrauma (pg. 12, lines 12-17).

With regard to claim 8, Bergmann et al. teach determining average age (pg. 28, Example 5). 
With regard to claim 10, Bergmann et al. teach whole blood (pg. 12, lines 11-12).
With regard to claim 11, Bergmann et al. teach homogeneous enzyme-multiplied immunoassays (see pg. 8, lines 26-28). 
With regard to claim 17, Bergmann et al. teach develop physiological shock states (pg. 12, lines 14-15). 

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered. 
In view of Applicant’s amendment and arguments, the double patenting rejections are hereby withdrawn.
In view of Applicant’s amendment and arguments, the rejection of Bergmann et al. in view of Correa is hereby withdrawn.
Applicant’s amendments necessitated a new ground of rejection. However certain arguments related to Bergmann et al. will be addressed below.
Applicant argues on page 7 that Bergmann does not disclose the determination of the fluid balance of a subject. In addition, Bergmann does not disclose or suggest the determination of a combination of three markers, the level of proADM, hemoglobin and total serum protein. Bergmann does not disclose or suggest a combination of markers used as indicator for fluid balance. Applicant argues on pages 8-9 that the claimed method provides unexpected results.

	To argue unexpected result, Applicant has to provide evidence that commensurate in scope with the claimed subject matter. In other words, Example 2 as indicated by Applicant is not the same scope as the claimed method because the prediction is related to fluid balance or salt balance with MR-proADM. To show unexpected results, the evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635